11-3892
         Nieto-Ayala v. Holder
                                                                             S.D.N.Y.-N.Y.C.
                                                                                  08-cv-8347
                                                                                 McKenna, J.
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY  ORDER   FILED  ON   OR   AFTER   JANUARY   1,   2007,    IS PERMITTED  AND   IS
     GOVERNED  BY   FEDERAL   RULE   OF   APPELLATE    PROCEDURE    32.1  AND   THIS  COURT’S
     LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
     THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE  (WITH   THE  NOTATION    “SUMMARY   ORDER”).    A  PARTY   CITING   A  SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                Jon O. Newman,
 8                Ralph K. Winter,
 9                Christopher F. Droney,
10                     Circuit Judges.
11       _____________________________________
12
13       OSCAR ADOLFO NIETO-AYALA,
14                Petitioner-Appellant,
15
16                          v.                                  11-3892
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, ET AL.,
20                Respondents-Appellees.
21       _____________________________________
22
23       FOR PETITIONER-APPELLANT:           Raymond S. Sussman, Brooklyn,
24                                           NY.
25
26       FOR RESPONDENTS-APPELLEES:          Preet Bharara, United States
27                                           Attorney for the Southern
28                                           District of New York; Kirti
29                                           Vaidya Reddy, Sarah S. Normand,
30                                           Assistant United States
31                                           Attorneys, New York, NY.
 1        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

 2   DECREED that the appeal is DISMISSED as moot.

 3        Petitioner-Appellant Oscar Adolfo Nieto-Ayala, a native and

 4   citizen of Colombia, appeals from the August 2011 order and

 5   judgment of Judge Lawrence M. McKenna, United States District

 6   Court for the Southern District of New York, dismissing for lack

 7   of jurisdiction his petition for a writ of mandamus to compel the

 8   government to continue his release on bond until the United

 9   States Citizenship and Immigration Services adjudicated his

10   application for asylum.   We assume the parties’ familiarity with

11   the underlying facts and procedural history in this case.

12        In December 2012, after filing his appeal in this Court,

13   Nieto-Ayala was removed from the United States to Colombia

14   pursuant to his final order of removal.   Because upon his removal

15   the only relief that he requested, continued release on bond,

16   could no longer be granted, this appeal has been rendered moot.

17   See Powell v. McCormack, 395 U.S. 486, 496 (1969); In re

18   Flanagan, 503 F.3d 171, 178 (2d Cir. 2007).

19        Although the district court also construed Nieto-Ayala’s

20   mandamus petition as an indirect challenge to his removal order,

21   which would not necessarily be rendered moot by his removal, see

22   Nken v. Holder, 556 U.S. 418, 434-35 (2009), Nieto–Ayala did not

23   raise any specific challenges to his removal order in the

24   district court and, in his brief here, explicitly states that he


                                     2
1   is not challenging his removal order.   Accordingly, we dismiss

2   for lack of jurisdiction because the only relief that Nieto-Ayala

3   requested in his mandamus petition, continued release on bond,

4   has been rendered moot by his removal from the United States.

5   See DeFunis v. Odegaard, 416 U.S. 312, 316 (1974).

6        For the foregoing reasons, the appeal is DISMISSED as moot.

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk
9




                                   3